                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :       No. 1:01-cr-0182
                                               :       No. 1:01-cr-0152
       v.                                      :       No. 1:00-cr-0350
                                               :       No. 1:00-cr-0198
                                               :
DAVID ARTHUR LUCAS                             :       (Judge Kane)
                                               :

                                           ORDER

       AND NOW, on this 22nd day of August 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

       1.     Petitioner David Arthur Lucas’s motion to vacate, set aside, or correct sentence
              pursuant to 28 U.S.C. § 2255 in criminal case number 1:01-cr-182 (Doc. No. 25),
              as supplemented by Doc. No. 27, is DENIED;1

       2.     A certificate appealability SHALL NOT ISSUE; and

       3.     The Clerk of Court is directed to CLOSE civil case numbers 1:16-cv-01310;
              1:16-cv-01314, 1:16-cv-01315, and 1:16-cv-01316.

                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania




       1
         Petitioner’s motions to vacate in criminal case numbers 1:01-cr-0152 (Doc. No. 22);
1:00-cr-0350 (Doc. No. 21); and 1:00-cr-0198 (Doc. No. 53) are similarly DENIED.
